Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00513-CV

           IN THE INTEREST OF B.L.G., M.Y.G., P.J.D., R.N.D., and A.V.D., Children

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018PA01530
                           Honorable Linda A. Rodriguez, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 11, 2019

AFFIRMED

           Appellant C.J. appeals the trial court’s order terminating her parental rights to her children

B.L.G., M.Y.G, P.J.D, R.N.D, and A.V.D. Appellant R.D., Jr. appeals the trial court’s order

terminating his parental rights to his children P.J.D, R.N.D, and A.V.D.

           Each of appellants’ court-appointed attorneys filed a motion to withdraw and a brief in

which each attorney concluded there are no arguable grounds to be raised on appeal. The briefs

satisfy the requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d
24, 27 n.10 (Tex. 2016) (recognizing Anders procedures apply in parental termination cases).

Additionally, the attorneys both certified appellants were sent a copy of the brief and the motion

to withdraw, appellants were advised of their right to review the record and file their own brief,

and appellants were provided a form motion to request access to the record. This court issued
                                                                                       04-19-00513-CV


orders setting deadlines for appellants to request the record and file a pro se brief; however, neither

appellant requested the record or filed a pro se brief.

       After reviewing the record and the Anders briefs, we agree there are no arguable grounds

to be raised on appeal. Therefore, we affirm the trial court’s order. We deny the attorneys’ motions

to withdraw because they do not assert any ground for withdrawal other than their conclusion that

the appeal is frivolous. See id. at 27–28 (holding counsel’s obligations in parental termination

cases extend through the exhaustion or waiver of all appeals, including the filing of a petition for

review in the Texas Supreme Court).

                                                   Sandee Bryan Marion, Chief Justice




                                                 -2-